DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2022, 12/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims, therefore the vertical relationship between at least two illuminating segments must be indicated in the drawings. 
Additionally, figure 9 should be labeled and annotated. The Examiner finds that such labelling would not be new matter. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 3, 7, 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 3, 7, 11 further recites the specific direction between the segments, vertical. The Examiner finds that there is no indication or enablement of this in the disclosure. The Examiner believes that a vertical arrangement of the illuminating segments while complying with the continuous illumination surface and other claimed structure, is unclear and not enabled by the disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju (U.S. 10,126,486, published 6/22/2017 before the grace period set forth in the 35 U.S.C. 102(b)(1)) in view of Kim (U.S. 8,740,437).
Regarding claim 1, Ju teaches a lamp, comprising: 
a frame body (frame body 120), comprising two side covers (side covers 140) disposed opposite to each other; 
a light guide plate (light guide plate 150) held on the side covers, wherein the light guide plate has at least one side surface (edges), a first light-emitting surface and a second light-emitting surface (major surfaces), and the first light-emitting surface and the second light-emitting surface are respectively connected to two opposite edges of the side surface (see fig. 1b), and only side edge portions (151, 153) of the first light-emitting surface and the second light-emitting surface are covered by the frame body; and 
at least one light source (light source 162) disposed adjacent to the side surface of the light guide plate.
Ju does not teach that the lamp is divided into at least two illuminating segments respectively extending in different directions, wherein an included angle is formed between the at least two illuminating segments. 
Kim teaches that the lamp is divided into at least two illuminating segments respectively extending in different directions, wherein an included angle is formed between the at least two illuminating segments (see fig. 22-23). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have arranged the structures of Ju to form a connecting structure at various angles as taught by Kim to increase the flexibility of the installation of the light source. I.e. the modular light sources may be connected in a variety of different angles and shapes depending on the illumination and space needs of a room, thereby enhancing the overall lighting effects. 
Regarding claim 3, Kim teaches the at least two illuminating segments respectively extend in a first direction and a second direction, and the first direction is vertical to the second direction (see fig. 23a).
Regarding claim 4, Ju teaches a hanging transparent lamp, which is suspended by a suspension member (cables see fig. 1b), wherein the hanging transparent lamp comprises: 
a frame body,
comprising two side covers disposed opposite to each other; 
a light guide plate held on the side covers, wherein the light guide plate has at least one side surface, 
a first light-emitting surface and a second light-emitting surface, and the first light-emitting surface and the second light-emitting surface are respectively connected to two opposite edges of the side surface, and only side edge portions of the first light-emitting surface and the second light-emitting surface are covered by the frame body; and at least one light source disposed adjacent to the side surface of the light guide plate; wherein the suspension member is suspended above the first light-emitting surface (see fig. 1b).
Ju does not teach that the lamp is divided into at least two illuminating segments respectively extending in different directions, wherein an included angle is formed between the at least two illuminating segments. 
Kim teaches that the lamp is divided into at least two illuminating segments respectively extending in different directions, wherein an included angle is formed between the at least two illuminating segments (see fig. 22-23). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have arranged the structures of Ju to form a connecting structure at various angles as taught by Kim to increase the flexibility of the installation of the light source. I.e. the modular light sources may be connected in a variety of different angles and shapes depending on the illumination and space needs of a room, thereby enhancing the overall lighting effects. 
Regarding claim 7, Kim teaches the at least two illuminating segments respectively extend in a first direction and a second direction, and the first direction is vertical to the second direction (see fig. 23a).
Regarding claim 8, Ju teaches a lamp system, comprising: 
a plurality of lamps (see fig. 1b, fig. 9), wherein each of the lamps comprises: 
a frame body, comprising two side covers disposed opposite to each other; a light guide plate held on the side covers, wherein the light guide plate has at least one side surface, a first light-emitting surface and a second light-emitting surface, and the first light-emitting surface and the second light-emitting surface are respectively connected to two opposite edges of the side surface, and only side edge portions of the first light-emitting surface and the second light-emitting surface are covered by the frame body; and at least one light source disposed adjacent to the side surface of the light guide plate; wherein the lamps are connected in series to form a continuous light emitting surface (see fig. 9, see abstract, forms loop, fig. 4 shows series electrical connection).
Ju does not teach that the light guide plates of the lamps are connected in series to form a continuous light emitting surface. 
Kim teaches that the light guide plates of the lamps are connected in series to form a continuous light emitting surface (see fig. 22-23). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have arranged the structures of Ju to form a connecting structure at various angles as taught by Kim to increase the flexibility of the installation of the light source. I.e. the modular light sources may be connected in a variety of different angles and shapes depending on the illumination and space needs of a room, thereby enhancing the overall lighting effects. 
Regarding claim 9, Ju and Kim teaches that the continuous light emitting surface formed by serially connecting the lamps is a closed loop surface (see abstract, see fig. 23 of Kim).
Regarding claim 10, Kim teaches that each of the lamps further comprises at least one corner lamp which forms a turning area of the continuous light emitting surface, wherein the corner lamp is divided into at least two illuminating segments respectively extending in different directions wherein an included angle is formed between the at least two illuminating segments (see fig. 22). 
Regarding claim 11, Kim teaches that the at least two illuminating segments respectively extend in a first direction and a second direction, and the first direction is vertical to the second direction (see fig. 23).

Alternatively claims 1, 3, 4, 7, 8-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ju in view of Kim, further in light of Ross (U.S. 10,725,231). 
It is unclear if Ju teaches that the light guide emits light from both major surfaces. 
Ross specifically teaches that the light guide is transparent and emits light from both the major surfaces (see col. 5 lines 60-65). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to  have used a transparent light guide that emits from both surfaces as taught by Ross to enable uplight in the structure of Ju and further allow ambient light to pass through, resulting in the light fixture being more efficient by being unactive during bright light. 
Response to Arguments
Regarding Applicant’s argument that p. 0049 and figure 9 enable the claimed subject matter, the Examiner agrees in part. 
The indication of the proper interpretation of “illuminating segments” and “serially connecting the lamps is a closed loop surface” and annotated figure 9 have added a lot of clarity to the claims. 
However, there is still no indication of a vertical arrangement of the structures, and it is unclear in what manner they would be arranged to maintain a continuous illuminating surface or how they would interconnect.
As a formality, figure 9 should be annotated and described in the disclosure to overcome the drawing objection. 
Regarding Applicant’s argument directed at the 103 rejection in view of Ross, Ross is currently relied on to establish the use of light guide panels that emit both above and below the lighting fixture. The Examiner believes that Ju establishes an up and down light as there is no light blocking structure, however it is not entirely clear. Ross clearly establishes the advantages of an up and down combination light. 
Applicant’s other arguments are moot in view of Kim reference and current interpretation.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew J. Peerce/Primary Examiner, Art Unit 2875